DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/16/2021.
Applicant's election with traverse of group I in the reply filed on 3/16/2021 is acknowledged.  The traversal is on the ground(s) that the office has not provided “evidence” that the method can form the device.  This is not found persuasive because evidence is not a requirement. The office has met the burden because the office provided a reason so the office has met burden requirement.
In a traversal applicant should:
A traverse is a request for reconsideration of a requirement to restrict that must include a written statement of the reasons for traverse, distinctly and specifically pointing out the supposed errors upon which the applicant relies for his or her conclusion that the requirement is in error. The absence of any statement indicating whether the requirement to restrict is traversed or the failure to provide reasons for traverse will be treated as an election without traverse. (MPEP 818.01 37 CFR 1.143)
Applicant does not point out an error, if the method cannot make the device, it is applicant’s burden to show or point this out. Applicant appears to take a very narrow interpretation of “can.” Indicating “can” must be show enablement. The office has provided a method that can form the device. 
If applicant feels the method is not enabled that applicant should expound on that reason and explain why the method proposed by the office is not enabled.  This would have been a proper response. However applicant tries to create a greater unsubstantiated burden on the office requiring the office to show the method can make the device and the method is enabled. In this case it is on the applicant to show non-enablement of the office proposed method. 
Further still Ahn 20150333202 (cited by applicant) teaches growing vertically and horizontally simultaneously . 
 The requirement is still deemed proper and is therefore made FINAL.


This application is in condition for allowance except for the presence of claim 18-21 directed to an invention non-elected with traverse in the reply filed on 3/16/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Allowable Subject Matter
Claims 1-18 are allowed.
Closest prior art Ahn does not teach separate vertical and horizontal growths.
Conclusion
This application is in condition for allowance except for the following formal matters: of election traverrsal.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
Since this application has been granted special status under the accelerated examination program, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of this time period may be granted under 37 CFR 1.136(a).  However, filing a petition for extension of time 
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896